 

Federal Defenders Southern District

52 Duane Street- 10th Floor, New York, NY 10007

 

OF NEW YORK, INC. Tel: (212) 417-8700 Fax: (212) 571-0392
David E. Patton sages posing of dined York
Executive Director a

and Attorney-in-Chief

January 21, 2020
VIA ECF

Honorable Naomi Reice Buchwald
United States District Judge
Southern District of New York
500 Pearl Street

New York, NY 10007

Re: United States v. Miguel Angel Martinez
19 Cr. 681 (NRB)

Dear Judge Buchwald:

Ape hadi
I write, with the consent of Pretrial Service and with no objection from the Government, to deg 4
respectfully request that the Court modify the conditions of Mr. Martinez’s bail to remove the conditio

of home detention and, instead, impose a curfew monitored by location monitoring. ain’

On September 6, 2019, Magistrate Judge Netburn imposed bail conditions, including the “Kae
following: a $100,000 personal recognizance bond to be cosigned by four financially responsible persons chum ld,
and secured by $1,000; travel restricted to the Southern and Eastern Districts of New York; home ust
detention; that Mr. Martinez reside with his mother, and that she serve as a third-party custodian; and the
surrender of travel documents with no new applications. These conditions were modified by Magistrate > Ay D.o
Judge Cott on September 9, 2019 to changing the place of residence to Mr. Martinez’s sister’s home. Mr.

Martinez has been in full compliance with the conditions previously imposed.

This request is made so that Mr. Martinez can accept a new job opportunity doing maintenance at
a residential building. This new employment will pay Mr. Martinez in cash, which I understand from Mr.
Martinez’ Pretrial Service’s officer, Bernisa Mejia, is incompatible with the job requirements of home
detention.

Thank you for your consideration of this matter.

Respectfully submitted,

/s/ Amy Gallicchio

 

Amy Gallicchio
Assistant Federal Defender
Tel.: (212) 417-8782

ce: AUSA Emily Johnson
PTSO Bernisa Mejia (via email)

 
